Wal:keb, J.,
after stating tbe case: We are of tbe opinion that tbe evidence, thus shortly stated, and interpreted according to tbe rule applied by this Court in determining tbe correctness of tbe ruling below refusing to grant judgment as of nonsuit, is sufficient to go to tbe jury upon tbe question of defendant’s guilt. There was motive, opportunity, and direct evidence connecting him (Griffith) with tbe commission of tbe crime, which is to be inferred from tbe nature and character of tbe tracks which led to tbe bouses of both men, tbe blunt-toed brogan-track to defendant Griffith’s bouse, and tbe rubber-shoe track to Martin’s bouse. As far as it is possible to identify tracks, these were shown to be those which bad been made by defendant Griffith and Tom Martin, and conclusively so, if tbe witnesses were to be believed and their testimony was true. Tbe defendant Griffith’s testimony, if believed, showed an alibi, but as to this an issue was fairly submitted, and tbe jury, having found it against tbe defendant, evidently did not believe bis evidence. Tom Martin was thus identified with tbe defendant Will Griffith, and Tom Martin left tbe country as soon as be found that be was indicted.
Defendant’s exception 1 was addressed to this part of tbe testimony of Douthit on bis redirect examination:
“Q. Where is Tom Martin ? A. I don’t know.
“Q. Has be left tbe country? (Defendant objects.) By tbe Court: ‘I think that is competent, as they have introduced evidence tending to identify tbe tracks belonging to tbe two men.’ Objection overruled, defendant excepts. A. Tom left tbe country when be found out be was indicted. .He has not been in this country since that I know of.”
The two men, according to all the evidence, were drinking together the afternoon of 23 December, were together when threats were made against Douthit by Martin, were together at 12:30 o’clock the morning of the burning, and the tracks were not only found side by side at the burned barn, but also at Allen’s mill, and were followed from the barn, the one pair to Griffith’s bouse, and the other pair to Martin’s bouse. If ever two men were engaged in a common enterprise, these two men were. If, however, there was any error in the admission of this testimony, that error was cured by the testimony of the defendant himself.
*759Exception 2 was to the admission of testimony of two men running away from Allen’s mill the nigbt it was injured. the witness did not know either Will Griffith or Tom Martin, but it bad been established by the State’s evidence that the same men who burned Douthit’s barn did the injury at Allen’s mill, and this was a circumstance to show that two men at the time were engaged in both offenses, and is admissible on the score of common-enterprise, or as evidence of identity.
Exceptions 3 and 4 were taken to evidence that was plainly admissible for tbe same reason stated under exception 2.
Exception 7 was to part of tbe judge’s charge upon tbe doctrine of reasonable doubt. This, however, has no foundation, as tbe judge’s charge will show, which was as follows:
“Now, gentlemen, these are the contentions of the State and defendant. the law presumes that this defendant is innocent, and presumption of innocence remains with him until the State satisfies you beyond a reasonable doubt of bis guilt. And reasonable doubt is something different from a mere shadow of a doubt or fanciful doubt.” the court, then, correctly explained to the jury what is meant by a reasonable doubt, and, after doing so, told the jury that upon due consideration of all the evidence in the case, if they were satisfied of the guilt of the defendant in the case, the State was entitled to a verdict. “In other words, the burden is on the State to satisfy you beyond a reasonable doubt of the guilt of this defendant. If the State has satisfied you beyond a reasonable doubt that the defendant, in company with Tom Martin, set fire to and burned the barn of Mr. Jake Douthit, on-the nigbt of 23 December, then, gentlemen of the jury, the court charges you that be is guilty, and it is your duty to so find, and if the State has failed to so satisfy you beyond a reasonable doubt of. bis guilt, it is your duty to give the defendant the benefit of any reasonable doubt there may be in your minds and return a verdict of not guilty.”
As to the evidence relating to the tracks, see S. v. Daniels, 134 N. C., 641; S. v. Adams, 138 N. C., 688; S. v. Hunter, 143 N. C., 607; S. v. Freeman, 146 N. C., 615; S. v. Taylor, 159 N. C., 465. The case of S. v. Adams, supra, seems to answer several of the objections raised in this appeal, and especially with respect to evidence as to motive, the tracks, and as to what was discovered at the mill.
The object of introducing evidence as to the tracks of the two men leading up to the mill, which bad been injured, was not to show that another and different crime bad been committed, but of tracing up both sets of tracks, those leading to the barn and those which led to the mill, fpr the ultimate purpose of identifying the parties who made them as being the same persons, there being also some evidence tending to show, or from which the jury might infer, that they were seen the same nigbt *760at the mill, as well as at the barn wbicb was burned. It was not tliat they were guilty of another and collateral offense, but rather as tending to prove that they were the same men who bad applied the torch to the mill, by their continued association with each other that night. It was all one continuous and connected transaction, the effort being principally, if not wholly, to follow the tracks so as to fully identify these nightly marauders as being the persons who were 'also the incendiaries, and not to establish a distinct substantive offense in violation of the rule relied on by the prisoner, such as S. v. McCall, 131 N. C., 798; S. v. Shuford, 69 N. C., 487; S. v. Frazier, 118 N. C., 1257; S. v. Alston, 94 N. C., 930. the evidence also tended to establish, not only the identity of the persons who burned the mill, both by the tracks, and the malice they evidently bad toward J. W. Douthit and M. W. Allen, the owners of the property destroyed, this supplying the motive for their conduct. If a person has the malice, or motive, to burn a mill (S. v. Adams, supra), and there are other means of identifying him as the .culprit, both may be shown as evidence of bis guilt, without being obnoxious to the rule, excluding facts relating to a separate, distinct, and collateral offense. There never was a clearer or more conclusive showing that the tracks were those of Griffith and bis associate in the crime, and that they were out that night to avenge the destruction of the still, they being engaged in the illicit manufacture of whiskey. Whether the evidence was sufficient for a conviction was distinctly and solely for the jury to decide, there being some evidence of guilt, the jurors being the judges of its weight or strength.
There was no error in tbe case, and it will be so certified.
No error.
Adams, J.
This opinion was written by Mb. Justioe WalkeR. in accordance with tbe decision of tbe Court, but was filed and adopted after bis death'.